Title: From Thomas Jefferson to James Madison, 8 February 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            
                        8 Feb. 1806
                     
                        
                        Should not Claiborne be instructed to enter into a correspondence with Casa-Calvo, to insist on keeping
                            things in their present state, and to let him understand that if any new settlement is made in the disputed territory, and
                            particularly the one meditated on Trinity we shall break it up.
                        
                        
                    